DETAILED ACTION
This Office action is in response to the application filed on 16 April 2021.
Claims 1-15 are presented for examination.
Claim Objections
Claims 2, 3, 7, 9, 11, 13, 15 are objected to because of the following informalities:
Claims 2, 3, 9, 11, 13, 15 recited the claimed elements of “AM” which is not defined.  Appropriate correction is required.
Claim 7 recited the claimed element of “wherein the communication module is configured to generate a digital value associated with the first antenna element based at least on the intensity of the obtained specified signal” while claim 1 recited the claimed elements of “obtain the output signal specified signal by using the second receive path and the second antenna element”. It appears that claim 7 refers to a value based on the obtained signal and associated with the first antenna element and claim 1 claims the “obtained signal” obtained by the second antenna element. Appropriate correction is required. 
In claim 9, how is the element of “a reference value” in the claimed element of “compare a digital value converted from the signal information and a reference value associated with the at least one antenna element” related with the element of “…a plurality of reference values associated with the plurality antenna elements”? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mow et al. US 2016/0308626 A1.
As to claim 1, Mow discloses substantially the invention as claimed, including an antenna module (Figure 4, [39]; Figure 5, [51]; Figure 7, the antenna integrated circuit 190, [63]) comprising:
a first antenna element (Figure 4, antenna element 40; Figure 5, the antenna elements 40-1, 40-2; Figure 7, the antenna elements 40-1, 40-2);
a second antenna element (Figure 4, antenna element 40; Figure 5, the antenna element 40-1, 40-2; Figure 7, the antenna elements 40-1, 40-2); and
a communication module (Figures 5, 7, the transceiver circuit 118) including a first transmit path and a first receive path connected with the first antenna element, a second transmit path and a second receive path connected with the second antenna (Figure 5, [52]; Figure 7, [61]), and a detection circuit connected with at least a part of the second receive path (Figure 5, [53] Switching circuitry 107 may be coupled to ports a1, b1, a2, and b2 of couplers 106 and may be configured to selectively route signals from any selected one of these ports to a desired output path 116. Path 116 may be coupled to paths 100 so that signals from paths 116 may be received and measured using the receivers of transceiver circuitry 118” and “Figure 7, [61] In some embodiments, a switch such as switch 146 may be coupled between paths PATH1 and PATH2. To measure signals on one of the antenna paths (e.g., PATH2), signals may be tapped from that path (see, e.g., signal path 154) that are down-converted to direct-current (DC) frequencies by mixing these tapped signals with signals from radio-frequency local oscillator 148 using mixer 150 and digitizing these signals for analysis by control circuitry 30 using analog-to-digital converter 152. As an alternative, mixer 150′ may mix signals from path 154 with signals from path 156 (e.g., signals tapped from another antenna signal path such as PATH1) and may digitize these signals for control circuitry 30 using analog-to-digital converter 152′ “).
wherein the communication module is configured to:
output a specified signal by using the first transmit path and the first antenna element based at least on obtaining a request for identifying a state of the antenna module from an external device (the control circuit 30) (Figure 4, [48] With this type of approach, control circuitry 30 directs wireless communications circuitry 34 to transmit test signals with a first antenna 40 while control circuitry 30 directs communications circuitry 34 to simultaneously receive the transmitted test signals with a second antenna 40”);
(Figure 4, “[48] With this type of approach, control circuitry 30 directs wireless communications circuitry 34 to transmit test signals with a first antenna 40 while control circuitry 30 directs communications circuitry 34 to simultaneously receive the transmitted test signals with a second antenna 40”; [57]);
identify an intensity of the obtained specified signal by using the detection circuit ([57]); and
determine whether the antenna module is abnormal, based at least on the intensity of the obtained specified signal (Figures 4-7, “[47] Testing may identify faulty devices that are to be reworked or discarded and/or may be used in creating calibration data that is stored within devices 10 to calibrate devices 10”; [48], [57]).
As to claim 2, Mow discloses, wherein the detection circuit includes: an AM receiver electrically connected with the second receive path, and configured to receive the specified signal ([61]).
As to claim 3, Mow discloses, wherein the detection circuit further includes: an A/D converter electrically connected with the AM receiver, and configured to convert information included in the specified signal into a digital value ([61]).
As to claim 4, Mow discloses, wherein the information includes an absolute value of an amplitude of the specified signal or an S-parameter of the specified signal (Figure 6, and associated text, [58]-[59]).
As to claim 5, Mow discloses, wherein the second receive path of the communication module includes: a plurality of sub reception circuits (Figure 7, the receive branches elements A1, F1) corresponding to the first antenna element or the second antenna element (Figure 7, and associated text).
As to claim 6, Mow discloses, wherein the detection circuit further includes: a switch structure (Figures 5, 7, the SW 107, 146) capable of being selectively connected with the first antenna element or the second antenna element (Figures 5, 7, [53], [61]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mow as applied to claim 1 above and in view of Takahashi et al. US 2017/0346576 A1.
As to claim 7, 8, Mow does not explicitly disclose, “wherein the communication module is configured to: generate a digital value associated with the first antenna element based at least on the intensity of the obtained specified signal; and compare the digital value with a reference value associated with the first antenna element” (claim 7) and “wherein, when a difference between the digital value and the reference value is equal to or greater than a given value, the communication module is configured to output an abnormality message associated with the first antenna element” (claim 8).
Takahashi discloses in Figures 1-7, 12 and [84]-[88] that, “wherein the communication module is configured to: generate a digital value associated with the first antenna element based at least on the intensity of the obtained specified signal; and compare the digital value with a reference value associated with the first antenna element” and “wherein, when a difference between the digital value and the reference value is equal to or greater than a given value, the communication module is configured to output an abnormality message associated with the first antenna element” ([84], [86]-[88]).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified Takahashi’s teachings of the comparison of the detected digitized signal levels with reference values with the teachings of Mow, for the purpose of determining the abnormalities occurred the corresponding paths and providing corrections of the directivity (Takahashi, item [5] in [84], [85], [87]).
As to claim 9, Mow discloses an electronic device (Figures 1-3, the electronic device 10) comprising:
an antenna array including a plurality of antenna elements (Figure 4, antenna element 40; Figure 5, the antenna elements 40-1, 40-2; Figure 7, the antenna elements 40-1, 40-2; [42]);
a first communication circuit (Figure 2, the wireless communication circuit 34 including the mmWave transceiver circuitry 46) configured to transmit/receive a signal in a frequency band of 20 GHz or higher by using the antenna array ([20], [35]), the first communication circuit including:
at least one receive path of a signal associated with the antenna array (Figures 5, 7, and associated text, [52], [61]); and
an AM receiver electrically connected with the at least one receive path and configured to receive the signal (Figure 5, [53] Switching circuitry 107 may be coupled to ports a1, b1, a2, and b2 of couplers 106 and may be configured to selectively route signals from any selected one of these ports to a desired output path 116. Path 116 may be coupled to paths 100 so that signals from paths 116 may be received and measured using the receivers of transceiver circuitry 118” and “Figure 7, [61] In some embodiments, a switch such as switch 146 may be coupled between paths PATH1 and PATH2. To measure signals on one of the antenna paths (e.g., PATH2), signals may be tapped from that path (see, e.g., signal path 154) that are down-converted to direct-current (DC) frequencies by mixing these tapped signals with signals from radio-frequency local oscillator 148 using mixer 150 and digitizing these signals for analysis by control circuitry 30 using analog-to-digital converter 152. As an alternative, mixer 150′ may mix signals from path 154 with signals from path 156 (e.g., signals tapped from another antenna signal path such as PATH1) and may digitize these signals for control circuitry 30 using analog-to-digital converter 152′ “);
at least one processor (Figure 7, the control circuitry 30) operatively connected with the first communication circuit (Figure 7, and associated text, [48], [61]); wherein the at least one processor is configured to:
obtain signal information about at least one antenna element of the plurality of antenna elements from the AM receiver ([48], [57], [61]); and
However, Mow does not explicitly disclose “a plurality of reference values associated with the plurality of antenna elements, and compare a digital value converted from the signal information and a reference value associated with the at least one antenna element”.
Takahashi discloses in Figures 1-7, 12 and [84]-[88] that, “a plurality of reference values associated with the plurality of antenna elements, and compare a digital value converted from the signal information and a reference value associated with the at least one antenna element” (items [1], [4], [5] in [84]; [86]-[88]).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified Takahashi’s teachings of the comparison of the detected digitized signal levels with reference values with the teachings of Mow, for the purpose of determining the abnormalities occurred the corresponding paths and providing corrections of the directivity (Takahashi, item [5] in [84], [85], [87]).
As to claims 10, 12, Mow does not explicitly disclose, “wherein the digital value and the reference value are an absolute value of an S-parameter associated with the at least one antenna element” (claim 10) and “wherein the plurality of reference values are stored in a format of a matrix including absolute values of an S-parameter associated with the plurality of antenna elements” (claim 12).
Takahashi discloses in Figures 1-7, 12 and [84]-[88] that, “wherein the digital value and the reference value are an absolute value of an S-parameter associated with the at least one antenna element” and “wherein the plurality of reference values are stored in a format of a matrix (data table set, [87]) including absolute values of an S-parameter associated with the plurality of antenna elements”.
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified Takahashi’s teachings of the comparison of the detected digitized signal levels with reference values with the teachings of Mow, for the purpose of determining the abnormalities occurred the corresponding paths and providing corrections of the directivity (Takahashi, item [5] in [84], [85], [87]).
As to claim 11, Mow-Takahashi discloses an A/D converter electrically connected with the AM receiver, and configured to convert the signal information into the digital value (Mow, [61]).
As to claim 13, Mow-Takahashi discloses, wherein the plurality of antenna elements include a first antenna element and a second antenna element, and wherein, when the first antenna element is in a transmit mode and the second antenna element (Mow, [48], [57], [61]).
As to claim 14, Mow-Takahashi discloses, wherein the at least one processor may be configured to: obtain an absolute value of S21 as the digital value when a first antenna element of the plurality of antenna elements is in a transmit mode and a second antenna element thereof is in a receive mode (Mow, Figure 6, and associated text, [48], [57]-[59]).
As to claim 15, Mow-Takahashi discloses, wherein the AM receiver includes: a switch structure (Figures 5, 7, elements 107, 146) capable of being sequentially connected with the plurality of antenna elements (Mow, Figure 5-7 and associated text, [48], [53], [57], [64]).
The prior art cited in this Office action are: Mow et al. US 2016/0308626 A1; and Takahashi et al. US 2017/0346576 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649